                    UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF NEW YORK


                           JUDGMENT IN A CIVIL CASE

RAMZI YAGHI,
         Plaintiff,

       vs.                                                       1:16-cv-663
                                                                 (MAD/CFH)

PIONEER BANK,
                  Defendant.
_________________________________________________

Decision by Court. This action came to trial or hearing before the Court. The issues have been
       tried or heard and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that Defendant's motion for summary judgment (Dkt. No.
67) is GRANTED in its entirety; and the Court further ORDERS that Plaintiff's claims are
DISMISSED with prejudice; and the Court further ORDERS that the Clerk of the Court shall
enter judgment in Defendant's favor and close this case, all of the above pursuant to the
Memorandum-Decision and Order of the Honorable Judge Mae A. D’Agostino, dated the 9th day
of October, 2018.

DATED: October 9, 2018




                                                   s/Britney Norton
                                                   Britney Norton
                                                   Deputy Clerk
